Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 8/15/2022 regarding application 16/905,305 filed on 6/18/2020.  
 	Claims 1, and 3-19 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Patent Application Publication 2018/0314666, hereinafter Tanaka), and in view of Woo et al. (US Patent Application Publication 2012/0110229, hereinafter Woo).
As to claim 1, Tanaka teaches A memory system implemented on a semiconductor chip and disposed within an electronic apparatus [As shown in figures 1 and 2; Woo more expressively teaches the aspect of a semiconductor chip --  Systems that may utilize one or more embodiments of the technique for communicating data are now described. FIG. 4 is a block diagram illustrating an embodiment of a memory system 400. This memory system includes at least one memory controller 410 and one or more memory devices 412, such as one or more memory modules … Memory controller 410 and one or more of the memory devices 412 may be implemented on the same or different integrated circuits, and/or these one or more integrated circuits may be included in a chip-package (¶ 0051)], the memory system comprising: 
a memory device comprising a plurality of memory units [storage devices, figure 2, 205A-205F; 
Woo also teaches this limitation -- figures 1, 4, and 5; Embodiments of the circuit, the integrated circuit, the system and/or the technique may be used during inter-chip and/or intra-chip communication. For example, these techniques may be used in memory systems and/or memory devices that include different types of memory, such as: volatile memory, non-volatile memory, dynamic random access memory (DRAM), static random access memory (SRAM), read-only memory (ROM), erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), flash memory, solid-state memory, and/or another type of memory … (¶ 0021)]; 
a first memory controller configured to access the plurality of memory units [storage controller, figure 2, 203A; 
Woo also teaches this limitation -- as shown in figures 4 and 5; Systems that may utilize one or more embodiments of the technique for communicating data are now described. FIG. 4 is a block diagram illustrating an embodiment of a memory system 400. This memory system includes at least one memory controller 410 and one or more memory devices 412, such as one or more memory modules … Memory controller 410 and one or more of the memory devices 412 may be implemented on the same or different integrated circuits, and/or these one or more integrated circuits may be included in a chip-package (¶ 0051)]; 
a second memory controller configured to access the plurality of memory units [storage controller, figure 2, 203B;
Woo also teaches this limitation -- as shown in figures 4 and 5; Systems that may utilize one or more embodiments of the technique for communicating data are now described. FIG. 4 is a block diagram illustrating an embodiment of a memory system 400. This memory system includes at least one memory controller 410 and one or more memory devices 412, such as one or more memory modules … Memory controller 410 and one or more of the memory devices 412 may be implemented on the same or different integrated circuits, and/or these one or more integrated circuits may be included in a chip-package (¶ 0051); Another embodiment provides a second system that includes: a second memory controller that includes control logic, a third memory device, a fourth memory device, and a second memory bus … (¶ 0087-0088)]; 
a memory allocator comprising a plurality of selection circuits configured to, based on set signals, connect any one of the plurality of memory units to the first memory controller and connect any one of the plurality of memory units to the second memory controller [the corresponding memory allocator comprising the backend switches, figure 2, 204A and 204B; In step 300, the backend switch 104 receives data sending or a data request from the processor 101A. In step 301, the backend switch 104 determines a destination of the data sending or the data request by referring to a destination address or a target address (destination address) and the switching information table 350. In a case where the destination is the processor 101B (301: processor 101B), the backend switch 104 proceeds to step 302. In step 302, the backend switch 104 selects a path toward the processor 101B. This path corresponds to the path 106B in FIG. 1 … In step 301, if a destination is any one of the storage devices 105A to 105F (301: storage devices 105A to 105F), the backend switch 104 proceeds to step 305. In step 305, the backend switch 104 selects one of the paths 107A to 107F to the storage devices 105A to 105F. Next, in step 306, the backend switch 104 transfers the data sending or the data request to the storage device, and finishes the process … (¶ 0105-0109)]; wherein the plurality of selection circuits [the corresponding memory allocator comprising the backend switches, figure 2, 204A and 204B] comprises: a first selection circuit configured to receive a first set signal among the set signals that has a first control value corresponding to the first memory controller or a second control value corresponding to the second memory controller, connect a first memory unit among the plurality of memory units to the first memory controller in response to the first set signal having the first control value, and connect the first memory unit to the second memory controller in response to the first set signal having the second control value [The backend switch 104 receives a data frame assigned with, for example, an address “0440” from a storage device. The backend switch 104 performs switching so as to transfer the data frame toward the path 106A. The backend switch 104 translates the address “0440” into an address “0040” used for the processor 101A to access the memory 102A. Consequently, the processor 101A can correctly access the memory 102A … In step 401, the backend switch 104 determines a destination of the data sending or the data request. A determination method is as described above. In a case where a destination is the processor 101A (401: processor 101A), the backend switch proceeds to step 402 … In step 401, in a case where a destination is the processor 101B (401: processor 101B), the backend switch 104 proceeds to step 404. In step 404, the backend switch 104 selects a path to the processor 101B. The path corresponds to the path 106B in FIG. 1 … (¶ 0115-0120)], and a second selection circuit configured to receive a second set signal among the set signals that has a first control value corresponding to the first memory controller or a second control value corresponding to the second memory controller, connect a second memory unit among the plurality of memory units to the first memory controller in response to the first set signal having the first control value, and connect the second memory unit to the second memory controller in response to the first set signal having the second control value [The backend switch 104 receives a data frame assigned with, for example, an address “0440” from a storage device. The backend switch 104 performs switching so as to transfer the data frame toward the path 106A. The backend switch 104 translates the address “0440” into an address “0040” used for the processor 101A to access the memory 102A. Consequently, the processor 101A can correctly access the memory 102A … In step 401, the backend switch 104 determines a destination of the data sending or the data request. A determination method is as described above. In a case where a destination is the processor 101A (401: processor 101A), the backend switch proceeds to step 402 … In step 401, in a case where a destination is the processor 101B (401: processor 101B), the backend switch 104 proceeds to step 404. In step 404, the backend switch 104 selects a path to the processor 101B. The path corresponds to the path 106B in FIG. 1 … (¶ 0115-0120)];
a first processor configured to use the first memory unit through the first memory controller [processor, figure 2, 201A; The backend switch 104 receives a data frame assigned with, for example, an address “0440” from a storage device. The backend switch 104 performs switching so as to transfer the data frame toward the path 106A. The backend switch 104 translates the address “0440” into an address “0040” used for the processor 101A to access the memory 102A. Consequently, the processor 101A can correctly access the memory 102A … In step 401, the backend switch 104 determines a destination of the data sending or the data request. A determination method is as described above. In a case where a destination is the processor 101A (401: processor 101A), the backend switch proceeds to step 402 … In step 401, in a case where a destination is the processor 101B (401: processor 101B), the backend switch 104 proceeds to step 404. In step 404, the backend switch 104 selects a path to the processor 101B. The path corresponds to the path 106B in FIG. 1 … (¶ 0115-0120)]; and a second processor configured to use the second memory unit through the second memory controller [processor, figure 2, 201B; The backend switch 104 receives a data frame assigned with, for example, an address “0440” from a storage device. The backend switch 104 performs switching so as to transfer the data frame toward the path 106A. The backend switch 104 translates the address “0440” into an address “0040” used for the processor 101A to access the memory 102A. Consequently, the processor 101A can correctly access the memory 102A … In step 401, the backend switch 104 determines a destination of the data sending or the data request. A determination method is as described above. In a case where a destination is the processor 101A (401: processor 101A), the backend switch proceeds to step 402 … In step 401, in a case where a destination is the processor 101B (401: processor 101B), the backend switch 104 proceeds to step 404. In step 404, the backend switch 104 selects a path to the processor 101B. The path corresponds to the path 106B in FIG. 1 … (¶ 0115-0120)].
	Regarding claim 1, Tanaka does not expressively teach the memory system is implemented on a semiconductor chip.
	However, memory systems implemented on a semiconductor chip are well known and commonly used in the art.
	For example, Woo specifically teaches a memory system implemented on a semiconductor chip [Systems that may utilize one or more embodiments of the technique for communicating data are now described. FIG. 4 is a block diagram illustrating an embodiment of a memory system 400. This memory system includes at least one memory controller 410 and one or more memory devices 412, such as one or more memory modules … Memory controller 410 and one or more of the memory devices 412 may be implemented on the same or different integrated circuits, and/or these one or more integrated circuits may be included in a chip-package (¶ 0051)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to have a memory system implemented on a semiconductor chip, as demonstrated by Woo, and to incorporate it into the existing scheme disclosed by Tanaka, in order to reach a high degree of integration and reduce the size of the memory system.
	As to claim 10, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 17, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
6.	Claims 3-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Woo, and further in view of Nation et al. (US Patent Application Publication 2010/0161929, hereinafter Nation).
	Regarding claim 3, Tanaka in view of Woo teaches virtual-to-physical memory-address mappings [Woo -- Note that a page table and/or a Translation Lookaside Buffer (TLB) in systems 100 (FIG. 1A) and 150 may be modified to facilitate data migration between memory devices 114. In particular, the page table and/or the TLB may include entries for virtual-to-physical memory-address mappings associated with memory device 114-1 and entries for virtual-to-physical memory-address mappings associated with memory device 114-2 (¶ 0036)], but does not teach the details of virtual memory.
However, virtual memory is well known and commonly used in the art.
	For example, Nation specifically teaches virtual memory [… As yet another example, memory appliances in accordance with different embodiments of the present invention may be employed in relation to a modified kernel environment that can treat a virtual memory swap as a memory page move to and/or from a particular memory device … (¶ 0054); … By doing this, large contiguous ranges of the physical memory do not have to be available for mapping to the virtual machine memory spaces … (¶ 0058); … The memory appliance page cache mechanism may use the virtual address to lookup the page's location in the page cache, and optionally use the real address from the command to program a DMA controller to move the page into the specified location in the virtual machine's memory … (¶ 0089)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to have a virtual memory unit, as demonstrated by Nation, and to incorporate it into the existing scheme disclosed by Tanaka in view of Woo, because Nation teaches doing so allows sharing virtual memories among multiple virtual machines [as shown in figure , where the virtual memory is divided into a plurality of segments, and the segments are mapped using a mapping table (460); Various embodiments of the present invention provide systems and methods for using providing memory access across multiple virtual machines. For example, various embodiments of the present invention provide methods for configuring a shared main memory region. The methods include providing a memory appliance that includes a randomly accessible bank of memory and a memory controller that is operable to maintain information in relation to a first virtual machine and a second virtual machine … (abstract)].
As to claim 4, Tanaka in view of Woo & Nation teaches The memory system of claim 3, wherein: the virtual memory is divided into at least one segment; and the first memory controller is further configured to manage a virtual memory mapping table storing mapping information between the at least one segment and the first memory unit [Nation -- as shown in figure 4, where the virtual memory is divided into a plurality of segments, and the segments are mapped using a mapping table (460); Various embodiments of the present invention provide systems and methods for using providing memory access across multiple virtual machines. For example, various embodiments of the present invention provide methods for configuring a shared main memory region. The methods include providing a memory appliance that includes a randomly accessible bank of memory and a memory controller that is operable to maintain information in relation to a first virtual machine and a second virtual machine … (abstract); Memory controller 420 is responsible for mapping the real address space represented by configuration entries 450 into a physical address space in memory banks 410 … To do this, memory controller 420 maintains a dynamic memory map table 460. Dynamic memory map table 460 includes a number of physical entries 470 that identify particular blocks of physical memory in memory banks 410 … (¶ 0059)].
	As to claim 5, Tanaka in view of Woo & Nation teaches The memory system of claim 4, wherein, based on the first processor providing an access request for the virtual memory, the first memory controller is further configured to determine the first memory unit corresponding to the virtual memory from among the plurality of memory units based on the virtual memory mapping table and to process the access request through the determined first memory unit [Nation – as shown in figure 4; Network controller 430 includes a set of configuration registers 440 that are programmable and used to identify memory regions that are supported by memory appliance 400 … Each of configuration entries 450 includes a virtual machine identification (VMID) 451, a virtual machine base address 452, a memory range 453, a set of access attributes 454, and a page size 455 … Access attributes 454 identify the access rights to the identified memory region. Such access attributes may be, but are not limited to, read only or read/write. Page size 455 identifies a memory page granularity that allows the physical memory in memory banks 410 to be fragmented across the set of virtual machines … Memory controller 420 is responsible for mapping the real address space represented by configuration entries 450 into a physical address space in memory banks 410. In addition, when an access to a real address space is requested, memory controller 420 is responsible for calculating the physical address that corresponds to the requested real address. To do this, memory controller 420 maintains a dynamic memory map table 460. Dynamic memory map table 460 includes a number of physical entries 470 that identify particular blocks of physical memory in memory banks 410 … (¶ 0058-0059)].
	As to claim 6, Tanaka in view of Woo & Nation teaches The memory system of claim 1, wherein the set signals have different set values with respect to each of a plurality of clients using the memory system [Nation – the corresponding “clients” are the “virtual machines” -- as shown in figure 4; Network controller 430 includes a set of configuration registers 440 that are programmable and used to identify memory regions that are supported by memory appliance 400 … Each of configuration entries 450 includes a virtual machine identification (VMID) 451, a virtual machine base address 452, a memory range 453, a set of access attributes 454, and a page size 455 … Access attributes 454 identify the access rights to the identified memory region. Such access attributes may be, but are not limited to, read only or read/write. Page size 455 identifies a memory page granularity that allows the physical memory in memory banks 410 to be fragmented across the set of virtual machines … Memory controller 420 is responsible for mapping the real address space represented by configuration entries 450 into a physical address space in memory banks 410. In addition, when an access to a real address space is requested, memory controller 420 is responsible for calculating the physical address that corresponds to the requested real address. To do this, memory controller 420 maintains a dynamic memory map table 460. Dynamic memory map table 460 includes a number of physical entries 470 that identify particular blocks of physical memory in memory banks 410 … (¶ 0058-0059)].
	As to claim 7, Tanaka in view of Woo & Nation teaches The memory system of claim 6, wherein the memory device is implemented to have a maximum value of memory sizes of the memory device that the clients require, respectively [Nation – as shown in figure 4, where the range (453a) parameter and the page size (455a) parameter determine the memory size; A representation of configuration registers 631 and dynamic memory map tables 651 corresponding to the depicted allocation on memory appliance 601 are shown. In particular, configuration registers 631 include a configuration entry 635 and a configuration entry 637 detailing the memory space supported for VM0, a configuration entry 639 detailing the memory space supported for VM8, and a configuration entry 643 and a configuration entry 645 detailing the memory space supported for VM5. In this case, dynamic memory map tables 651 includes a number of indexed memory blocks each 1 GB in size (i.e., physical blocks 655, 659, 663, 667, 671, 675) … Some embodiments of the present invention employ thin provisioning of memory resources across multiple virtual machines. For example, a 1TB memory appliance may be shared across three virtual machines that are each provided with a 0.5 GB memory quota. Such thin provisioning is facilitated by the capability to share a common memory resource, and by the reality that a virtual machine rarely uses its maximum memory quota … (¶ 0071-0072)].
	As to claim 8, Tanaka in view of Woo & Nation teaches The memory system of claim 1, further comprising: a main processor configured to manage a real memory mapping table storing the set signals [Nation – as shown in figure 4, the memory controller (420), the dynamic mapping table (460), and the configuration registers (440); figure 3, processors (315a, 315b, and 315c)].
	As to claim 9, Tanaka in view of Woo & Nation teaches The memory system of claim 1, wherein each of the plurality of memory units comprises memory cells of a pre-set size [Nation – A representation of configuration registers 631 and dynamic memory map tables 651 corresponding to the depicted allocation on memory appliance 601 are shown. In particular, configuration registers 631 include a configuration entry 635 and a configuration entry 637 detailing the memory space supported for VM0, a configuration entry 639 detailing the memory space supported for VM8, and a configuration entry 643 and a configuration entry 645 detailing the memory space supported for VM5. In this case, dynamic memory map tables 651 includes a number of indexed memory blocks each 1 GB in size (i.e., physical blocks 655, 659, 663, 667, 671, 675) … Some embodiments of the present invention employ thin provisioning of memory resources across multiple virtual machines. For example, a 1TB memory appliance may be shared across three virtual machines that are each provided with a 0.5 GB memory quota. Such thin provisioning is facilitated by the capability to share a common memory resource, and by the reality that a virtual machine rarely uses its maximum memory quota … (¶ 0071-0072)]. A representation of configuration registers 631 and dynamic memory map tables 651 corresponding to the depicted allocation on memory appliance 601 are shown. In particular, configuration registers 631 include a configuration entry 635 and a configuration entry 637 detailing the memory space supported for VM0, a configuration entry 639 detailing the memory space supported for VM8, and a configuration entry 643 and a configuration entry 645 detailing the memory space supported for VM5. In this case, dynamic memory map tables 651 includes a number of indexed memory blocks each 1 GB in size (i.e., physical blocks 655, 659, 663, 667, 671, 675) … Some embodiments of the present invention employ thin provisioning of memory resources across multiple virtual machines. For example, a 1TB memory appliance may be shared across three virtual machines that are each provided with a 0.5 GB memory quota. Such thin provisioning is facilitated by the capability to share a common memory resource, and by the reality that a virtual machine rarely uses its maximum memory quota … (¶ 0071-0072)].
As to claim 11, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
	As to claim 12, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
	As to claim 13, Tanaka in view of Woo & Nation teaches The memory system of claim 12, wherein the particular size that each of the segments has corresponds to a common divisor of memory sizes that the plurality of memory units have [Nation – A representation of configuration registers 631 and dynamic memory map tables 651 corresponding to the depicted allocation on memory appliance 601 are shown. In particular, configuration registers 631 include a configuration entry 635 and a configuration entry 637 detailing the memory space supported for VM0, a configuration entry 639 detailing the memory space supported for VM8, and a configuration entry 643 and a configuration entry 645 detailing the memory space supported for VM5. In this case, dynamic memory map tables 651 includes a number of indexed memory blocks each 1 GB in size (i.e., physical blocks 655, 659, 663, 667, 671, 675) … Some embodiments of the present invention employ thin provisioning of memory resources across multiple virtual machines. For example, a 1TB memory appliance may be shared across three virtual machines that are each provided with a 0.5 GB memory quota. Such thin provisioning is facilitated by the capability to share a common memory resource, and by the reality that a virtual machine rarely uses its maximum memory quota … (¶ 0071-0072); A representation of configuration registers 631 and dynamic memory map tables 651 corresponding to the depicted allocation on memory appliance 601 are shown. In particular, configuration registers 631 include a configuration entry 635 and a configuration entry 637 detailing the memory space supported for VM0, a configuration entry 639 detailing the memory space supported for VM8, and a configuration entry 643 and a configuration entry 645 detailing the memory space supported for VM5. In this case, dynamic memory map tables 651 includes a number of indexed memory blocks each 1 GB in size (i.e., physical blocks 655, 659, 663, 667, 671, 675) … Some embodiments of the present invention employ thin provisioning of memory resources across multiple virtual machines. For example, a 1TB memory appliance may be shared across three virtual machines that are each provided with a 0.5 GB memory quota. Such thin provisioning is facilitated by the capability to share a common memory resource, and by the reality that a virtual machine rarely uses its maximum memory quota … (¶ 0071-0072)].	 
	As to claim 14, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
	As to claim 15, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details. 
As to claim 16, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.

					Conclusion
7.	Claims 1, and 3-19 are rejected as explained above. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
October 10, 2022